             Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 1 of 12


 1                      IN THE UNTED STATES DISTRICT COURT
 2
 3                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 4
 5   GUILLERMO BONILLA, SANDRA     )          2:16-cv-01742 LEK
 6   AMAYA BONILLA,                )
 7                                 )
 8                  Plaintiffs,    )
 9                                 )
10        vs.                      )
11                                 )
12   CALIFORNIA HIGHWAY PATROL AN )
13   AGENEY OF THE STATE OF        )
14   CALIFORNIA; OFFER MCKENZIE    )
15   AND SGT. PETERSON and DOES 1 )
16   TO 50,                        )
17                                 )
18                  Defendants.    )
19   ______________________________)
20
21
22                ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
23                   DEFENDANT PETERSON FOR FAILURE TO SERVE
24
25               Before the Court is Defendant California Highway

26   Patrol (“Highway Patrol”) and Muriel McKenzie’s (“McKenzie” and

27   collectively “Defendants”) Motion to Dismiss for Failure to

28   Serve (“Motion”), filed on January 29, 2019.          [Dkt. no. 75.]

29   Plaintiffs Guillermo Bonilla and Sandra Amaya Bonilla

30   (“Plaintiffs”) filed their memorandum in opposition on

31   February 20, 2019, and Defendants filed their reply on March 5,

32   2019.    [Dkt. nos. 79, 89.]     The Court finds this matter suitable

33   for disposition without a hearing pursuant to L.R. 230(g) of the

34   Local Rules of the United States District Court for the Eastern

35   District of California (“Local Rules”).         For the reasons set

36   forth below, Defendants’ Motion is hereby granted, subject to
           Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 2 of 12


1    the Highway Patrol’s filing of the supporting documentation

2    described in this Order.

3                                   BACKGROUND

 4             Plaintiffs, who were proceeding pro se at the time,

 5   initiated this action in state court on November 24, 2015, and

 6   the Highway Patrol removed the case on July 25, 2016, based on

 7   federal question jurisdiction.      [Notice of Removal of Action;

 8   Under 28 U.S.C. § 1441(a) (Federal Question) (“Notice of

 9   Removal”), filed 7/25/16 (dkt. no. 1), Exh. A (Complaint –

10   Personal Injury, Property Damage, Wrongful Death (“Complaint”));

11   Notice of Removal at ¶¶ 4-5.]      McKenzie and Highway Patrol

12   Sergeant Peterson (“Peterson”) were named as defendants in the

13   Complaint, but they had not been served at the time of removal.

14   [Complaint at pg. 1; Notice of Removal at ¶ 3.]         After this

15   Court ruled on the Highway Patrol’s motion to dismiss the

16   original Complaint, Plaintiffs filed their First Amended

17   Complaint (“Amended Complaint”) on March 16, 2017.         [Dkt. nos. 7

18   (motion to dismiss), 23 (amended order ruling on the motion to

19   dismiss), 29 (Amended Complaint).]       The Amended Complaint named

20   the Highway Patrol, McKenzie, and Peterson as defendants.

21   [Amended Complaint at ¶¶ 5-7.]

22   I.   Service Issues

23             After the filing of the Amended Complaint, Plaintiffs

24   and the Highway Patrol reported that McKenzie and Peterson

                                         2
           Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 3 of 12


 1             had both retired from the [Highway Patrol] at the
 2             time the original Complaint was attempted to be
 3             served on them at the [Highway Patrol]. Because
 4             they had retired, the [Highway Patrol] would not
 5             accept service of the Summons and Complaint on
 6             their behalf. Plaintiff’s undersigned counsel
 7             was then informed by the [Highway Patrol] that
 8             the [Highway Patrol] would not provide the
 9             addresses of defendants Officer McKenzie and Sgt.
10             Peterson, and Plaintiff’s undersigned counsel has
11             been unsuccessful in locating these two
12             defendants for service.
13
14                     . . . .
15
16                   Defendant California Highway Patrol was
17             served and has appeared. Officer McKenzie and
18             Sgt. Peterson have not been served. Plaintiff’s
19             counsel is in the process of propounding
20             discovery requests to Defendant California
21             Highway Patrol to obtain the addresses of Officer
22             McKenzie and Sgt. Peterson so that the Summons
23             and the First Amended Complaint can be served on
24             them.
25
26   [Joint Status Report, filed 4/3/17 (dkt. no. 30), at ¶¶ 1-2.]

27   Plaintiffs and the Highway Patrol submitted letter briefs that

28   addressed their dispute about the provision of McKenzie’s and

29   Peterson’s addresses.       [Dkt. no. 37 (letter briefs by

30   Plaintiffs’ counsel, dated 6/2/17 and 6/3/17, and counsel’s

31   supplemental letter brief dated 6/12/17); dkt. no. 38 (letter

32   brief by the Highway Patrol’s counsel, dated 5/30/17).]          At a

33   subsequent discovery conference, this Court ordered the Highway

34   Patrol to provide McKenzie’s and Peterson’s addresses to

35   Plaintiffs’ counsel by June 21, 2017.       [Minutes, filed 6/14/17

36   (dkt. no. 36).]    McKenzie was served on August 4, 2017.        [Return


                                          3
            Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 4 of 12


1    of Service, filed 9/1/17 (dkt. no. 39.]        Peterson has never been

2    served.

3    II.   Representation Issues

 4              As previously stated, Plaintiffs initiated this action

 5   pro se.   Cyrus Zal, Esq., became Plaintiffs’ counsel of record

 6   as of September 1, 2016.      [Substitution of Attorney by

 7   Plaintiffs and Order, filed 9/1/16 (dkt. no. 11).]          On

 8   September 28, 2017, Mr. Zal filed a motion to withdraw as

 9   Plaintiffs’ counsel, and the motion was granted in an

10   October 17, 2017 minute order.       [Dkt. nos. 44, 48.]

11              On June 11, 2018, Mr. Zal again became Plaintiffs’

12   counsel of record.     [Consent Order Granting Substitution of

13   Attorney, filed 6/11/18 (dkt. no. 57) (as to Guillermo Bonilla);

14   Consent Order Granting Substitution of Attorney, filed 6/11/18

15   (dkt. no. 58) (as to Sandra Bonilla).]        Mr. Zal has represented

16   Plaintiffs since that time.

17   III. The Motion

18              In the instant Motion, Defendants seek dismissal of

19   Plaintiffs’ claims against Peterson because they failed to

20   complete service upon him within ninety days after the filing of

21   the Amended Complaint.      Plaintiffs oppose the Motion on the

22   grounds that: 1) the Highway Patrol failed to comply with this

23   Court’s order at the June 14, 2017 discovery conference; and

24   2) the unusual circumstances created by Plaintiffs’

                                          4
              Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 5 of 12


1    representation history excuse their failure to complete service

2    on Peterson in a timely manner.

 3                                     DISCUSSION

 4                Fed. R. Civ. P. 4(m) states, in pertinent part:

 5                If a defendant is not served within 90 days after
 6                the complaint is filed, the court -- on motion or
 7                on its own after notice to the plaintiff -- must
 8                dismiss the action without prejudice against that
 9                defendant or order that service be made within a
10                specified time. But if the plaintiff shows good
11                cause for the failure, the court must extend the
12                time for service for an appropriate period.
13
14   This district court has stated:

15                Rule 4(m) requires a “two-step analysis” for
16                determining relief. In re Sheehan, 253 F.3d 507,
17                512 (9th Cir. 2001). First, the district court
18                “must extend the time period” for service upon a
19                showing of good cause. Id. When determining
20                whether the good cause requirement has been
21                satisfied, the court must consider whether:
22                “(a) the party to be served personally received
23                actual notice of the lawsuit; (b) the defendant
24                would suffer no prejudice; and (c) plaintiff
25                would be severely prejudiced if his complaint
26                were dismissed.” Boudette v. Barnette, 923 F.2d
27                754, 756 (9th Cir. 1991) (citing Hart v. United
28                States, 817 F.2d 78, 80–81 (9th Cir. 1987)).
29
30                     Second, if good cause is not established,
31                “the court has the discretion to dismiss without
32                prejudice or to extend the time period.”
33                Sheehan, 253 F.3d at 512. On its face,
34                “Rule 4(m) does not tie the hands of the district
35                court after the 120–day period has expired.”
36                Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir.
37                2007) (citation omitted).[ 1] Rather, “Rule 4(m)

          1 The version of Rule 4(m) that was in effect at the time of
     the Ninth Circuit’s decision in Efaw required service to be made
     within 120 days after the complaint was filed. See Efaw, 473
     F.3d at 1040.
                                            5
            Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 6 of 12


1               explicitly permits a district court to grant an
2               extension of time to serve the complaint after
3               the 120–day period.” Id. In making this
4               decision, courts may consider factors such as “a
5               statute of limitations bar, prejudice to the
6               defendant, actual notice of a lawsuit, and
7               eventual service.” Id. (citation omitted).
8
9    Rodriguez v. Cnty. of San Joaquin, No. 2:16-cv-00770-TLN-JDP,

10   2021 WL 1214569, at *3 (E.D. Cal. Mar. 31, 2021).          In Boudette,

11   the Ninth Circuit also stated that, “[a]t a minimum, ‘good

12   cause’ means excusable neglect[,]” and the Ninth Circuit stated

13   the factors of actual notice, prejudice to the defendant, and

14   severe prejudice to the plaintiff are considered in addition to

15   the issue of excusable neglect.       923 F.2d at 756.

16              Plaintiffs did not dispute that, during the time that

17   they have been attempting to serve Peterson, he was no longer

18   employed with the Highway Patrol.        See Joint Status Report at

19   ¶ 1.   Defendants represent that their counsel provided

20   Plaintiffs’ counsel with Peterson’s address on June 20, 2017.

21   [Mem. in Supp. of Motion at 3.]       Mr. Zal states the Highway

22   Patrol provided him with a post office box address for Peterson,

23   and the Highway Patrol subsequently informed him that this was

24   Peterson’s last known address.       [Decl. of Cyrus Zal in Opp. to

25   Motion to Dismiss Def. Sgt. Peterson for Failure to Serve (“Zal

26   Decl.”), filed 2/20/19 (dkt. no. 80), at ¶¶ 7-8.]          Plaintiffs

27   argue the Highway Patrol was required “to provide to Plaintiffs

28   a suitable address where Defendant Sgt. Peterson could be served

                                          6
           Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 7 of 12


1    with the First Amended Complaint.”       [Mem. in Opp. at 2.]

2    However, this Court did not order the Highway Patrol to provide

3    the specific address at which Peterson could be served.          This

4    Court ordered the Highway Patrol to provide Peterson’s address,

5    and this Court stated that Plaintiffs could use the address to

6    effect service.   See Minutes, filed 6/14/17 (dkt. no. 36).

 7             Defendants represent that Peterson’s post office box

 8   address that was provided to Plaintiffs’ counsel is Peterson’s

 9   last known address.    [Reply at 2.]     Assuming that is an accurate

10   representation, the Highway Patrol complied with this Court’s

11   order at the June 14, 2017 discovery conference, and Plaintiffs

12   were required to use the post office box address to conduct

13   additional research to determine where Peterson could be served.

14   The Highway Patrol is ORDERED to file an affidavit or

15   declaration, by someone with personal knowledge of the relevant

16   Highway Patrol records, certifying that the address provided to

17   Plaintiffs’ counsel on June 20, 2017 was Peterson’s last known

18   address at that time.    Subject to the foregoing, this Court

19   rejects Plaintiffs’ argument that the Highway Patrol’s failure

20   to comply with this Court’s June 14, 2017 excuses their failure

21   to serve Peterson.

22             Plaintiffs also argue the unique circumstances created

23   by the issues related to their representation status constitute

24   good cause.   Although Mr. Zal’s motion to withdraw as

                                         7
           Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 8 of 12


 1   Plaintiffs’ counsel was not granted until October 17, 2017, he

 2   states there was “a complete and irreparable breakdown in the

 3   attorney-client relationship between Plaintiffs and [him]

 4   beginning around the middle of June of 2017[,]” which “resulted

 5   in my being unable to provide any further legal services to

 6   Plaintiffs in this case[,]” with the exception of communicating

 7   with the Highway Patrol’s counsel regarding limited issues and

 8   completing some of Plaintiffs’ discovery obligations.          [Zal

 9   Decl. at ¶ 4.]   In fact, on August 14, 2017, Plaintiffs provided

10   Mr. Zal with written notice that they were terminating his

11   services.   [Id.]   Mr. Zal asserts that, during the time that

12   Plaintiffs were representing themselves pro se, they were unable

13   to address the service issue because of their “complete lack of

14   sophistication and lack of knowledge in legal matters and

15   procedures[.]”   [Id. at ¶ 10.]     However, Plaintiffs’ pro se

16   status at that time did not excuse them from complying with the

17   applicable court rules regarding service.        See, e.g., Cortinas

18   v. Huerta, 1:17-cv-00130-AWI-GSA-PC, 2021 WL 1294999, at *2

19   (E.D. Cal. Apr. 7, 2021) (“Plaintiff is not relieved of his

20   obligation to comply with court’s rules and procedures simply

21   because he is proceeding pro se.” (citing King v. Atiyeh, 814

22   F.2d 565, 567 (9th Cir. 1987); Ghazali v. Moran, 46 F.3d 52, 54




                                         8
              Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 9 of 12


1    (9th Cir. 1995); Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th

 2   Cir. 1986))). 2

 3                Although Mr. Zal became Plaintiffs’ counsel of record

 4   again on June 11, 2018, because he was “distracted by . . .

 5   health issues[,]” he forgot that Peterson had never been served

 6   in this case.      [Zal Decl. at ¶ 11.]      While it was understandably

 7   difficult for Mr. Zal to maintain his law practice while he

 8   dealt with his health issues, by the time Mr. Zal became counsel

 9   of record again, more than a year had already passed since the

10   Highway Patrol provided Plaintiffs with Peterson’s last known

11   address.     Further, Plaintiffs did not ask this Court for

12   additional time to serve Peterson until they filed their

13   memorandum in opposition to Defendants’ Motion on February 20,

14   2019, more than eight months after Mr. Zal resumed his

15   representation of Plaintiffs.         Under the circumstances of this

16   case, this Court cannot find that Plaintiffs’ failure to serve

17   Peterson was the result of excusable neglect.            See Boudette, 923

18   F.2d at 756.

19                Further, the other factors in the good cause analysis

20   weigh against a finding of good cause in this case.             See

21   Rodriguez, 2021 WL 1214569, at *3 (quoting Boudette v. Barnette,




          2 King has been overruled in part on other grounds. Lacey
     v. Maricopa Cnty., 693 F.3d 896, 925-28 (9th Cir. 2012) (per
     curiam).
                                            9
          Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 10 of 12


 1   923 F.2d 754, 756 (9th Cir. 1991)).      First, there is no

 2   indication in the record that Peterson has received actual

 3   notice of this action.    Second, Peterson would be prejudiced if

 4   Plaintiffs were allowed additional time for service because, by

 5   the time Defendants filed the instant Motion on January 29,

 6   2019, the action had been pending for three years, the discovery

 7   deadline had passed, and the motions deadline was imminent.            See

 8   Minutes, filed 9/7/18 (dkt. no. 69) (stating the discovery

 9   deadline was extended to 11/30/18 and the motions deadline was

10   extended to 2/28/19).    Third, this Court finds that Plaintiffs

11   would not be severely prejudiced if their claims against

12   Peterson were dismissed because the analysis of their claims

13   against Peterson is likely to be the same as the analysis of

14   their claims against McKenzie.     See generally Order Granting

15   Defendants’ Motion for Summary Judgment, filed 4/22/21 (dkt.

16   no. 93).   Plaintiffs have therefore failed to establish good

17   cause for their failure to complete service upon Peterson.

18              This Court has the discretion to allow Plaintiffs

19   additional time to serve Peterson, even in the absence of good

20   cause.   See Rodriguez, 2021 WL 1214569, at *3 (quoting Sheehan,

21   253 F.3d at 512).   However, the circumstances of this case

22   discussed above also weigh against the exercise of that

23   discretion.   Plaintiffs’ request for additional time to serve

24   Peterson with the Amended Complaint is therefore denied.

                                        10
          Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 11 of 12


 1               Defendants’ Motion is granted and Plaintiffs’ claims

 2   against Peterson are dismissed, without prejudice, for failure

 3   to serve.     This ruling is subject to the Highway Patrol’s

 4   compliance with this Court’s order to file the affidavit or

 5   declaration described herein.      The affidavit or declaration must

 6   be filed by May 7, 2021.     If the Highway Patrol fails to file an

 7   affidavit or declaration, or if its filing indicates that

 8   another address for Peterson was available when the post office

 9   box address for Peterson provided to Plaintiffs, this Order will

10   be withdrawn.

11                                   CONCLUSION

12               On the basis of the foregoing, Defendants’ Motion to

13   Dismiss Defendant Peterson for Failure to Serve, filed

14   January 29, 2019, is HEREBY GRANTED, subject to the Highway

15   Patrol’s filing of the supporting documentation described in

16   this Order.    If the Highway Patrol’s submission complies with

17   this Order, this Court will issue an order directing the Clerk’s

18   Office to terminate Peterson as a party and to close this case.

19               IT IS SO ORDERED.

20




                                         11
          Case 2:16-cv-01742-LEK Document 94 Filed 04/22/21 Page 12 of 12


1              DATED AT HONOLULU, HAWAII, April 22, 2021.

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42   GUILLERMO BONILLA, ET AL. VS. CALIFORNIA HIGHWAY PATROL, ET AL;
43   2:16-CV-01742 LEK; ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
44   DEFENDANT PETERSON FOR FAILURE TO SERVE



                                        12
